Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 09 August 2021 to Claim 1 now requires that the one or more other, independently selected fluorinated divalent units are derived from a partially fluorinated olefin, a perfluoroalkyl vinyl ether or a perfluoroalkoxyalkyl vinyl ether as previously required by now cancelled Claim 4. Applicant does not provide any argument against the prior rejection of Claim 4. Therefore, the rejection of record is upheld below for Claim 1. 
Additionally, the amended portion of Claim 1 requiring that the other independently selected fluorinated divalent unit is derived from at least one of a partially fluorinated olefin, a perfluoroalkyl vinyl ether or a perfluoroalkoxyalkyl vinyl ether is a product by process limitation. Claim 1 is drawn to a copolymer product and it is unclear how, if at all, the particular derivation process of one of the monomers forming the copolymer relates to or affects the structure of the claimed copolymer final product as there is no nexus claimed between the particular derivation of the fluorinated divalent units and the claimed copolymer product. Therefore, this recitation does not provide any additional patentable distinctiveness to the claim. As such, because Saito discloses the claimed product structurally, the claim limitations are met. The same rationale applies to new Claims 23 and 27. 

Election/Restrictions
Newly submitted Claims 21 and 22 depend from Claim 9, which is withdrawn as part of non-elected Group II from the restriction requirement mailed 25 October 2019. Accordingly, Claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
Claims 1, 3, 7-8, 14-17, 23, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2013/181128 A and its machine translation provided with the office action mailed 25 October 2019) in view of Lochhaas (US 2014/0141357 A1), of record.
Regarding Claims 1, 3, 8, 23, 24, 26 and 27 Saito teaches a copolymer (polymer product which includes at least one of monomers m1 and m2 and tetrafluoroethylene, abbreviated hereinafter as TFE) comprising divalent units independently represented by the claimed formula wherein each X is independently F (product of step a recited in [0024], particularly the result of polymerizing monomer compound m1 as described in [0027], see repeating unit structure u1 as shown in [0056], noting [0057] which indicates that Q1 may be a perfluoroalkylene group with an etheric oxygen atom as shown in the instant formula and also noting that although the structure shown in [0056] includes a pendant group with SO3H, this is a result of optional step c and prior to step c would be expected to include the pendant group SO2F as claimed in the instant formula) wherein the ranges of instant b, c and e as claimed in instant Claims 1 and 3 all at least overlap with the equivalent subscripts in repeating unit u1, particularly in repeating unit u1, the instant (OCbF2b)c – O – (CeF2e) corresponds with the O adjacent to Q1 and Q1 itself where the instant c = 1, which falls within the claimed range of 0 to 2 in Claim 1, 0 or 1 in Claim 3, and 1-2 in Claim 24 and both b and e = 1 to 6, which overlaps with the claimed ranges of b from 
Saito does not teach SO2X end groups as claimed in Claim 1 nor does Saito teach that as polymerized, the copolymer has up to 400 –COOM and –COF end groups per 106 carbon atoms, wherein M is independently an alkyl group, a hydrogen group, a metallic cation or a quaternary ammonium cation. However, the instant application indicates on the initiator is responsible for the end groups (see page 11) and particularly, inorganic initiators typically result in a high number of carbon based unstable groups (see page 17). Therefore, since Saito teaches the use of an organic initiator (i-1, see formula on page 7 of the original document) and specifically teaches fluorinating unstable terminal groups of the polymer, this feature would be expected to be met by Saito. Additionally, although Saito does not explicitly teach that the copolymer has an –SO2X equivalent weight of up to 1000 as required by Claim 1 or up to 700 as required by Claim 8, given that Saito appears to teach the claimed structure of the polymer compound, this feature would be expected to be met by Saito in order to ultimately obtain a final electrolyte membrane for a polymer electrolyte fuel cell having high mechanical strength and high proton conductivity (see [0022]).
However, Lochhaas also teaches a fluorinated olefin monomer which is used in fuel cell applications (see [0029]) and particularly teaches that it is advantageous to utilize a low equivalent weight fluoropolymer (see specifically [0057]-[0058] indicating that the equivalent weight is preferably less than 1000 corresponding with the range recited in instant Claim 1 or even less than 400 with acid functional pendant groups such as SO2F corresponding to instant Claim 8) and also teaches that 2F (see [0064]) both for the purpose of improving melt processing ability of the polymer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically include the instant claimed end groups and equivalent weight in order to improve mechanical properties such as swelling, puncture resistance and tensile strength as a result of improved melt flow index.
Regarding Claim 7, instant specification pages 14 and 15 indicate that the metal ion content as claimed may be achieved by conducting polymerization in the absence of added metal ions. Since Saito does not teach introducing any compounds during the polymerization step a with metal ions, it would be expected that Saito would meet the claim limitation requiring that the copolymer comprises less than 25 ppm metal ions.
Regarding Claim 14, Saito further teaches a polymer electrolyte comprising the copolymer of Claim 1 (see [0012]).
Regarding Claim 15, Saito further teaches that the polymer electrolyte membrane further comprises at least one of cerium cations and manganese cations (see [0073]).
Regarding Claim 16, Saito further teaches a catalyst comprising the copolymer of Claim 1 (see [0020] indicating that the anode and cathode catalyst layers contain the polymer obtained by Saito). While Saito does not explicitly teach that a catalyst ink is formed in order to obtain the final catalysts used as the anode and cathode catalysts as described by Saito, it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that a catalyst ink would need to be formed in order for the catalyst to ultimately function as layers on the anode and cathode.
Regarding Claim 17, Saito further teaches a membrane electrode assembly comprising the polymer of Claim 1 (see again [0020]).

Claim 7 is rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Saito in view of Lochhaas as applied to Claim 1 above, and further in view of Miyachi (US 2009/0081518 A1), of record. Saito further teaches that the electrolyte membrane including the copolymer comprises metal ions (see [0073] indicating that when used in an electrolyte membrane, cerium and/or manganese ions are present), but does not explicitly teach that there are less than 25 ppm of these ions. However, Miyachi teaches an electrolyte membrane with less than 1ppm of metal ions (see [0117]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the concentration of metal ions in the electrolyte membrane is 25ppm or less in order to provide a particular specific electrical resistance, as taught by Miyachi.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Lochhaas as applied to Claim 1 above, and further in view of Shinohara (JP 2011040363A and its full machine translation), newly cited. While Saito does teach the claimed divalent units where X is F, Saito does not teach where X includes N, particularly a sulfonamide that is introduced into the pendant group of the claimed divalent unit.
However, Shinohara also teaches a polymer electrolyte having a perfluoroalkyl chain (see formulas 1.1 to 1.3 on pages 2-3 of the original document and the last paragraph before the page break of translation page 3 noting that Q represents a perfluoroalkyl chain) with sulfonamide pendant groups located between the perfluoroalkyl groups. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pendant groups of Saito with a sulfonamide in order to decrease the equivalent weight (EW) of the polymer to improve electrical properties of the polymer as an electrolyte (see last paragraph of translation page 5 bridging page 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/Mary G Henshaw/Examiner, Art Unit 1723


/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723